Citation Nr: 1821561	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 14, 2017.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2017, the Board remanded the claim for the RO to schedule the Veteran for a Board videoconference hearing.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled to present testimony via videoconference during a hearing before a Veterans Law Judge in March 2018.  He was notified of the time and place of the hearing by a January 2018 letter.  However, he failed to report to the hearing and he has not requested that the hearing be rescheduled.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2017).

The RO certified an appeal for entitlement to a TDIU.  While cognizant of the procedural history of the Veteran's case, which shows that he was granted a 100 percent combined disability rating effective February 14, 2017, and after reviewing the contentions and evidence, the Board determines that this issue should be re-characterized and is more accurately stated as listed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the claim for entitlement to a TDIU prior to February 14, 2017, for additional development.  Specifically, the record shows that new evidence in the form of VA treatment records and VA examination reports, including November 2016 VA treatment records discussing the Veteran's employment and June 2017 VA examination reports for hearing loss and tinnitus, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, ischemic heart disease, and posttraumatic stress disorder (PTSD), were associated with the claims file since the issuance of the last supplemental statement of the case (SSOC) in May 2016.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  Although 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal (VA From 9), this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012).  While the Veteran filed his VA Form 9 in April 2014, 38 U.S.C. § 7105(e) does not apply to VA-generated evidence, such as VA treatment records or examination reports.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's claim for entitlement to a TDIU prior to February 14, 2017.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of entitlement to a TDIU prior to February 14, 2017, in light of the new evidence associated with the claims file since May 2016.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

